Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 11/08/2015 is acknowledged.  Claims 241-269 are pending.  Claims 246-268 are withdrawn from consideration.  Claims 241-245 and 269 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 10/27/2020 is acknowledged.  Claims 246-255	 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Claim 12/28/2020.  Claims 241-245 and 269 of group 1 were elected in the reply filed on 12/28/2020.   Applicant elects the following species: Claim 241: SEQ ID NO:34; Claim 243: SEQ ID NO:12.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2019, 3/10/2020 and 6/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
	Claims 246-268 are withdrawn from consideration; however, claim 254 and dependent claims 255, 262-263 may be rejected under 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The prior art of record is Kwong et al. “Kwong” (WO2016/037154).



Conclusion
Claims 241-245 and 269 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648